Citation Nr: 0011048	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  95-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

 Appellant and friend




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1946 to November 
1952 and from December 1960 to August 1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The appellant, who is the veteran's widow, 
testified before a hearing officer at the RO in August 1995, 
and she also testified before the undersigned Member of the 
Board at a hearing at the RO in April 1997.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  At the time of the veteran's death in September 1994, 
service connection was in effect for:  bilateral neurosensory 
hearing loss, evaluated as 60 percent disabling; gouty 
arthritis, evaluated as 40 percent disabling; pes planus, 
evaluated as 30 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; depressive reaction, rated 
as 10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and lumbosacral strain, residuals of an injury of 
the right great toe, labile hypertension, fatty metamorphosis 
of the liver, hemorrhoids and status post hiatal hernia 
repair and ompentomy, each rated as noncompensably disabling.  

3.  From September 1988 to the veteran's death, the combined 
rating for his service-connected disabilities was 90 percent.  

4.  The veteran's death was due solely to chronic lymphocytic 
leukemia, which was not present in service, manifested within 
one year of the veteran's discharge from service or 
etiologically related to service or service-connected 
disability. 


CONCLUSIONS OF LAW

1.  The fatal chronic lymphocytic leukemia was not incurred 
in or aggravated by service and may not be presumed, on any 
basis, to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 1116 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the claim has been obtained.  In this regard, the Board notes 
that attempts by the RO to obtain service medical records for 
the veteran's first period of service from 1946 to 1952 have 
been unsuccessful.  In addition, the service medical records 
for the veteran's second period of service are incomplete.  
In response to the Board's remand, the RO made additional 
requests to the National Personnel Records Center (NPRC) for 
the veteran's records and specified dates and locations of 
hospitalization for the veteran in service to facilitate 
NPRC's search for clinical, i.e., hospital records, for the 
veteran during his second period of service.  The record does 
include outpatient records for the veteran's second period of 
service as well as reports of his re-enlistment examination 
in December 1960, reports of periodic examinations and his 
retirement examination in July 1974.  With this information, 
the Board will proceed with its decision.  

The issue before the Board is whether service connection may 
be granted for the cause of the veteran's death.  The 
appellant contends that the veteran's fatal chronic 
lymphocytic leukemia was present in service, and she has 
argued that it was due to the veteran's exposure to Agent 
Orange in Vietnam.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

The Certificate of Death shows that the veteran died in 
September 1994 of natural causes.  In a letter dated in 
December 1994, the Chief of Hematology/Oncology at the Harry 
S. Truman Memorial Veterans' Hospital stated that he had 
treated the veteran over the last approximately one and one-
half years, and that the veteran had died of chronic 
lymphocytic leukemia in September 1994.  The physician stated 
that in addition the veteran had been exposed to Agent 
Orange.  

At the time of the veteran's death, service connection was in 
effect for:  bilateral neurosensory hearing loss, evaluated 
as 60 percent disabling; gouty arthritis, evaluated as 40 
percent disabling; pes planus, evaluated as 30 percent 
disabling; diabetes mellitus, evaluated as 20 percent 
disabling; depressive reaction, rated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
lumbosacral strain, residuals of an injury of the right great 
toe, labile hypertension, fatty metamorphosis of the liver, 
hemorrhoids and status post hiatal hernia repair and 
ompentomy, each rated as noncompensably disabling.  From 
September 1988 to the veteran's death, the combined rating 
for his service-connected disabilities was 90 percent.  

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for 
leukemia if it becomes manifest to a degree of 10 percent or 
more within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.307(d) (1999).  In addition, 38 C.F.R. 
§ 3.310(a) provides that disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  Further, any increase in 
severity of a nonservice-connected disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

Under 38 U.S.C.A. § 1116 (West 1991 & Supp. 1999) and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999), chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers and soft-tissue sarcoma 
shall be considered to have been incurred in service if 
manifest to a degree of 10 percent or more within a specified 
period of service in a veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  A veteran who during active service 
served in the Republic of Vietnam during the prescribed 
period and has a disease listed above shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The available service medical records show no finding or 
diagnosis of leukemia.  A consultation report prepared in 
conjunction with the veteran's retirement examination in July 
1974 shows that the veteran was found fit for duty, 
separation or retirement.  The impression following the 
examination was: probable early alcoholic liver disease; 
neurosensory hearing deficit; hyperuricemia and probable 
gouty arthritis; lumbosacral disc disease; hiatus hernia, 
corrected by surgery; hemorrhoidectomy; pes planus; diabetes 
mellitus; ectopic eyeme; exogenous obesity; and history of 
situational depression.  

At a VA examination in November 1974, there was no finding or 
complaint identified as indicative of the presence of 
leukemia.  A hematology report showed hemoglobin was 14.7 and 
hematocrit was 45.  The white blood cell (WBC) count was 
5,000/µL.  A differential leukocyte count showed 76 percent 
segmented neutrophils, 21 percent lymphocytes, 2 percent 
eosinophils and 1 percent basophils.  There was mild 
anisocytosis.  

Records from Ft. Leonard Wood Army Hospital show that in June 
1975 the veteran received medication refills for gouty 
arthritis and nerves.  Subsequent outpatient records dated 
through December 1981 show treatment related to the veteran's 
diabetes.  

In late February 1983, the veteran was taken to the emergency 
room at Phelps County Regional Medical Center with a chief 
complaint of fever and chills for two weeks.  Laboratory 
findings included WBC count of 9,100/µL and the differential 
leukocyte count was 78 percent segmented neutrophils, 17 
percent band neutrophils and 5 percent lymphocytes.  After 
additional laboratory studies and X-rays, the diagnosis was 
pneumonia, left lower lobe, diabetes mellitus and chronic 
obstructive pulmonary disease.  Later the same day was 
transferred to Ft. Leonard Wood Army Hospital.  He was 
admitted with severe hyperpyrexia with a temperature rectally 
of 105.6 degrees.  He had a history of two weeks of fever, 
chills, rigors and a productive cough.  The veteran also 
described nausea and vomiting for approximately four to five 
days.  The initial diagnoses were rule out left lower lobe 
pneumonia and rule out sepsis.  After approximately two weeks 
of hospitalization and various studies, including a liver 
biopsy, the final diagnoses were: cholelithiasis documented 
by ultrasound; hepatomegaly and mild portal hypertension, 
etiology unknown, liver biopsy pending; intrahepatic 
cholestasis with abnormal liver function tests, possibly 
secondary to partial obstruction, resolved; diabetes 
mellitus, Type II, controlled with diet and Diabinese; and 
bilateral severe sensorineural high frequency hearing loss, 
improved with hearing aid.  

The diagnosis in the March 1983 pathology report regarding 
the liver biopsy was moderate chronic triaditis and moderate 
fatty metamorphosis, suggestive of nonspecific reactive 
hepatitis.  In a consultation report dated in April 1983 
regarding the liver biopsy, the Armed Forces Institute of 
Pathology (AFIP) reported the diagnosis of non-specific 
changes including moderate fatty metamorphosis, focal 
necrosis and occasional epithelioid cell granulomata.  The 
report states that the principal changes did not permit a 
specific diagnosis, but were suggestive of an acute systemic 
infection (e.g., typhoid, Q fever, brucellosis, etc.) or 
drug-induced injury.  

A medical record report from Ft. Leonard Wood Army Hospital 
shows the veteran was hospitalized from early to mid-March 
1984 having developed a high fever, shaking chills and 
freezing sensation in the 7 or 8 days prior to admission.  He 
also reported having nausea and vomiting the day prior to 
admission.  He was admitted to the emergency room with a 
fever of 104 degrees with multiple bouts of nausea and 
vomiting.  The veteran said he had similar episodes of fever 
and chilling sensation several times since he returned from 
Vietnam.  It was noted that during hospitalization in 1983 
there had been multiple workups, but no exact cause of the 
recurrent attacks of fever was found.  The veteran was 
treated with antibiotics after clinical examination and 
laboratory studies.  A complete blood count (CBC) revealed a 
WBC count of 6,100 with hemoglobin of 12.9, hematocrit of 
38.8, and platelets of 152,000.  There was normal 
differential count.  A repeat CBC revealed a WBC count of 
10,800 with 10 bands, hemoglobin 14.3, hematocrit 43.3 and 
platelets 155,000.  The final diagnoses were:  chronic 
bronchitis, resolved; cholelithiasis with cholecystitis, 
resolved; and diabetes mellitus, adult onset.  

Records from Ft. Leonard Wood Army hospital show that the 
veteran was hospitalized from April 1984 to May 1984 for an 
elective cholecystectomy.  Under past medical history it was 
noted that the veteran had several episodes of high spiking 
fever over the past several years, but that no definite 
etiology was determined.  The narrative summary notes under 
laboratory data that a CBC was normal. In late May 1984, the 
veteran was seen in the emergency room with a fever, vomiting 
and diarrhea.  The assessment was rule out viral syndrome.  
Outpatient records show that when the veteran complained of 
fever, chills and vomiting in June 1984, the physician's plan 
was to consider possible malaria because the veteran was in 
Vietnam from 1966 to 1967 and from 1971 to 1972.  The 
physician recommended blood tests for malaria be secured in 
the veteran's next period of fever and chills.  In November 
1984, the veteran reported occasional chills with profuse 
drenching sweats after chills.  He said the attacks occurred 
3 times a year.  Quinine was prescribed in November 1984 and 
continued in May 1985 and January 1986.  

A VA hospital summary shows the veteran was hospitalized in 
December 1988 with complaints of generalized weakness, 
decreased appetite, vomiting, fevers, chills and profuse 
sweating.  The veteran was evaluated and admitted with 
questionable left lower lobe infiltrated.  The history 
provided by the veteran included malaria treated with quinine 
approximately 7 years ago.  After examination and laboratory 
studies and thoracentesis, the veteran was treated with 
antibiotics.  The diagnoses were:  left lower lobe pneumonia; 
diabetes mellitus; chronic obstructive pulmonary disease with 
chronic bronchitis; history of bronchitis; and history of 
malaria.  

An outpatient record from Ft. Leonard Wood Army Hospital 
shows that in August 1992 the veteran was seen for diabetes, 
hypertension and several lumps on his neck.  Examination of 
the right neck showed several subcutaneous, nontender, 
movable masses, which measured approximately 3.0 cm each.  
The impression after examination was:  adult onset diabetes 
with mild excess weight; lipomas of the right neck; and 
hypertension, probably essential.  The physician recommended 
an appointment to check the veteran's hemoglobin levels.  

VA outpatient records show that in September 1992 the veteran 
was seen with complaints of a left axillary lump and a left 
neck lump, which had been present for a month.  Examination 
revealed diffuse adenopathy in the neck and left axilla.  The 
liver was palpable and there was marked splenomegaly.  A call 
from pathology reported white blood count of 146,000 with 90 
percent mature lymphs.  The physician referred the veteran to 
a VA oncologist who saw the veteran the same day.  The 
oncologist noted complaints of night sweats, weight loss and 
the veteran's report of having noticed a lump in his neck 
about a month earlier.  After review of laboratory test 
results and clinical examination, which revealed bilateral 
cervical, axillary and inguinal adenopathy and hepato-
splenopathy, the assessment was chronic lymphocytic leukemia, 
Stage II-B.  A patient education note on the same date shows 
that during the exit interview the veteran questioned whether 
his condition could be related to Agent Orange exposure.  

At a VA Agent Orange examination in October 1992, the veteran 
gave a history of an enlarged liver since Vietnam and was 
concerned that it might be due to Agent Orange.  He reported 
his dates of service in Vietnam, his unit assignments and 
said he served in I Corps.  He stated that he was definitely 
in an area recently sprayed with Agent Orange.  He said he 
was probably directly sprayed with Agent Orange and probably 
ate food or drink that had been contaminated.  He also said 
that he was not sure whether he was involved in handling or 
spraying Agent Orange and was not sure whether he was exposed 
to herbicides other than Agent Orange.  The impression after 
examination included history of chronic lymphocytic leukemia, 
and the examiner recommended that the veteran continue care 
with the oncologist.  

VA hospital summaries and outpatient records dated from late 
l992 to August 1994 show that the veteran received continuing 
treatment for his chronic lymphocytic leukemia with multiple 
courses of chemotherapy.  In his letter dated in December 
1994, the VA oncologist who treated the veteran reported that 
the veteran died in September 1994 despite multiple 
chemotherapeutic regimens.  The physician stated that the 
veteran died of chronic lymphocytic leukemia.  The physician 
stated that the veteran had been exposed to Agent Orange and 
was previously assessed for exposure to Agent Orange.  

The appellant testified before a hearing officer at the RO in 
August 1995.  She testified that the veteran started having 
problems with his health soon after he came back from 
Vietnam.  She said those problems included a high fever of 
105.6 degrees, vomiting, chills and pain in his lungs.  She 
testified that this happened several times a year.  She also 
testified that the veteran retired from service in 1974 and 
that some time in 1974 or 1975 he was having the same 
problems with chills and fever.  She testified that blood 
work was done at the time.  The appellant testified that she 
believed her husband's death was related to service because 
he was in the service for 29 years and he was a healthy young 
man when he joined the service.  

At the hearing, the appellant submitted highlighted copies of 
outpatient treatment records dated in November 1975 and 
September 1979, outpatient records, hospital summaries and 
pathology reports dated in 1983 and 1984, and outpatient 
records dated in 1992 and 1993 all from Ft. Leonard Wood Army 
Hospital.  In addition, she submitted the April 1983 AFIP 
consultation report.  At the hearing the appellant's 
representative stated that the appellant had submitted these 
records to a Dr. Myers for review concerning her claim.  

In a letter from The Myers Clinic dated in April 1996, Robert 
S. Myers, D.O., stated that he knew the veteran as a patient 
for many years.  The physician stated that he did follow up 
of the veteran's medical condition and reviewed his military 
medical records.  The physician stated that by history the 
veteran's symptoms began in 1972 after a tour of duty in 
Vietnam.  Dr. Myers stated that the veteran suffered from 
recurrent high temperatures as high as 105 degrees, vomiting 
and chills.  Dr. Myers said that the veteran stated he had 
been exposed to Agent Orange in Vietnam.  Dr. Myers stated 
that the veteran's condition continued to deteriorate and 
that he was ultimately diagnosed as having emphysema, 
lymphocytic leukemia, diseases of the brain, heart and 
joints, diabetes and hypertension.  

In a letter from The Myers Clinic dated in May 1996, Frank A. 
Krewet III, M.D., noted the veteran's dates of service and 
his periods of service in Vietnam.  Dr. Krewet stated that 
the veteran was treated for malaria for many years prior to 
his death or that at least he was treated for high 
temperature elevations numerous times, without further 
evaluation of the symptoms or any further testing.  Dr. 
Krewet stated that reading through the veteran's chart it was 
clear to him that some of the readings were not charted at 
the time.  Dr. Krewet stated that when the elevations in the 
blood work (lymphocyte count) began was not clear to him and 
he felt that this information was only in the retired 
military records.  He said this information was probably at 
9700 Page Blvd. in St. Louis, Missouri, or in the VA files.  
Dr. Krewet went on to say that chronic lymphocytic leukemia 
is a slowly progressive disease and it was possible that the 
veteran had the disease some twenty years or more ago and was 
misdiagnosed.  

At the April 1997 hearing at the RO before the undersigned 
Member of the Board, the appellant expressed her contention 
that the veteran demonstrated symptoms of lymphocytic 
leukemia while he was in service, but that the condition went 
undiagnosed.  She testified that while the veteran was in 
service he was "scanned" twice and the second time he was 
scanned was after his second tour in Vietnam.  She testified 
that after the veteran returned from Vietnam and was still in 
service he experienced high temperatures, vomiting and 
chills.  She testified that these symptoms recurred a few 
times a year.  She said the symptoms continued after service 
and that the veteran was first told he had malaria and then 
when he went to VA he was told he had leukemia.  She 
testified that the veteran's early symptoms of fever, chills 
and vomiting were the same symptoms he had before he died.  
She testified that after chemotherapy the symptoms got worse.  

In its October 1997 response to the RO's request for the 
veteran's complete medical records including clinical 
records, laboratory reports and narrative summaries for the 
veteran's hospitalization at Ft. Leonard Wood Army Hospital 
from May 1973 to August 1974, NPRC reported it had no records 
on file.  

In response to a request from the RO, two VA physicians 
reviewed the veteran's claims file.  In a letter dated in 
December 1997, LJK, M.D., stated that she reviewed the claims 
file, including all documentation of treatment of the veteran 
while he was on active duty.  She stated that she found no 
evidence of leukemia during the veteran's active duty time 
and that all available blood tests from that time were within 
normal limits.  She said that usually the longest survival 
time in patients with low-grade chronic lymphocytic leukemia 
could be up to 15 years.  She said that the veteran's blood 
counts from the 1980's as available to her did not show any 
evidence of lymphocytosis and she could therefore find no 
evidence to conclusively state that the veteran's leukemia 
had its onset in service.  She said that in fact she could 
find no evidence that the leukemia started prior to 1992.  
She said that chronic lymphocytic leukemia had not been 
associated with Agent Orange exposure.  The physician noted 
that the veteran was service connected for hearing loss, 
gouty arthritis, pes planus, diabetes mellitus, 
psychoneurosis, depressive reaction, tinnitus, lumbosacral 
strain, labile hypertension, fatty metamorphosis of liver, 
hemorrhoids and status post hiatal hernia repair.  The 
physician stated she could find no material role any of these 
conditions would have had in causing or hastening the 
veteran's death.  

Another VA physician, FXJ, M.D., an environmental physician, 
stated that he reviewed the veteran's records and further 
stated that he totally agreed with Dr. LJK's medical opinion.  
Dr. FXJ noted that based on his review of the record, the 
veteran was diagnosed in 1992 with chronic lymphocytic 
leukemia.  Dr. FXJ stated that he could find no evidence in 
the veteran's medical records that he had leukemia prior to 
this.  Dr. FXJ pointed out that in March 1984 the veteran had 
a work up for his gall bladder, at which time his H/H was 
14.3/43.3 and his WBC count was 10.8, which were all well 
within the normal range.  Dr. FXJ concluded by saying that 
chronic lymphocytic leukemia had not been associated with 
Agent Orange exposure and that no evidence existed in the 
veteran's medical records that he had leukemia while he was 
on active duty as was being claimed.  

Review of the evidence outlined above shows that the record 
contains no contemporaneous medical evidence of chronic 
lymphocytic leukemia in service or within a year of the 
veteran's discharge from service.  The record shows that the 
veteran's leukemia was first diagnosed in 1992 when the 
veteran presented with lymphatic adenopathy and laboratory 
studies showed a white blood cell count of 146,000 with 90 
percent mature lymphocytes.  

The appellant has contended that her husband demonstrated 
symptoms of chronic lymphocytic leukemia in service and that 
the condition went undiagnosed.  She has presented the 
statements from Dr. Myers and Dr. Krewet in support of her 
claim.  Dr. Myers stated that he reviewed the veteran's 
military medical records and stated that by history the 
veteran's symptoms of high temperatures, vomiting and chills 
began in 1972 after a tour in Vietnam.  Dr. Myers went on to 
say the veteran's diagnoses ultimately included lymphocytic 
leukemia, thereby implying that the veteran's leukemia was 
related to the symptoms that reportedly began in 1972.  The 
Board notes that at the August 1995 hearing the appellant 
submitted medical records that she provided to Dr. Myers for 
his review.  While they are military medical records in that 
they concern treatment the veteran received at a military 
hospital, both as an outpatient and as an inpatient, all of 
those records post-date the veteran's active service, which 
ended in August 1974.  Although the hearing testimony 
indicated records provided to Dr. Myers also included VA 
medical records, those submitted at the time of the hearing 
included only records from Ft. Leonard Wood Army Hospital and 
a consultation report from AFIP.  

The essence of Dr. Krewet's statement is that the veteran was 
treated for high temperature elevations numerous time and 
that he could not ascertain from the record before him when 
elevations in the veteran's blood work (lymphocyte count) 
began.  Dr. Krewet did assert that it was possible the 
veteran had chronic lymphocytic leukemia more than twenty 
years and that it was misdiagnosed.  

The statements from Dr. Myers and Dr. Krewet imply a 
relationship between the veteran's history or fevers, chills 
and vomiting, which reportedly were present in service, and 
his chronic lymphocytic leukemia first diagnosed in 1992, 
approximately 18 years after the veteran's retirement from 
service.  They do not, however, indicate that they considered 
the results of hematology studies available in the claims 
file.  Though Dr. Myers and the VA oncologist who treated the 
veteran's chronic lymphatic leukemia, both noted that the 
veteran had reported exposure to Agent Orange in service, 
neither physician asserted a causal relationship between 
Agent Orange and the occurrence of chronic lymphocytic 
leukemia.  The Board gives greater weight to the opinions of 
the VA physicians who reviewed the entire available medical 
record, including service medical records, the November 1974 
VA examination report and hematology studies, as well as 
later records dated in the 1980s and 1990s that also include 
reports of hematology studies.  The physicians outlined the 
diagnostic criteria for chronic lymphocytic leukemia, 
compared it to the empirical record and concluded there was 
no evidence that the veteran had leukemia prior to 1992.  

Further, both VA physicians stated that chronic lymphocytic 
leukemia had not been associated with Agent Orange exposure.  
In this regard, leukemia is not among the diseases for which 
service connection may be granted on a presumptive basis 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The Board is left with the appellant's assertion 
that exposure to Agent Orange in service caused his chronic 
lymphocytic leukemia.  However, the appellant's opinion as to 
such matters is of no probative value because she, as a lay 
person, is not qualified to furnish medial opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 493, 494-95 
(1992).  In the absence of competent medical or scientific 
evidence of a causal relationship between herbicide exposure 
and the veteran's chronic lymphocytic leukemia, the Board 
need not reach the question of the veteran's exposure to 
Agent Orange in service.  See McCartt v. West, 12 Vet. App. 
164 (1999)

In summary, it is the Board's judgment that the opinions of 
the VA physicians who were requested to provide medical 
opinions in this case outweigh the opinions of Dr. Myers and 
Dr. Krewet.  Each of the VA physicians reviewed the entire 
medical record and the environmental physician outlined the 
diagnostic criteria for chronic lymphocytic leukemia.  Both 
considered the laboratory test results from service, in the 
year after service and in the decades after service and 
concluded that there is no evidence that the veteran's 
chronic lymphocytic leukemia until nearly two decades after 
service.  Further, one of those physician explicitly 
considered each of the veteran's multiple service-connected 
disabilities and stated she could find no material role any 
of these conditions would have had in causing or hastening 
the veteran's death.  

Based on the foregoing, the Board finds that the veteran's 
chronic lymphatic leukemia was not present in service, was 
not manifested within one year of the veteran's discharge 
from service and was not etiologically related to service or 
service-connected disability.  Finally, the Board notes that 
there is no indication in the evidence that the veteran's 
service connected disabilities made him materially less 
capable of resisting the effects of his leukemia or that they 
otherwise accelerated the veteran's death.  The Board thus 
concludes that a service-connected disability did not cause 
the veteran's death or contribute substantially or materially 
to cause his death. 









ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 



- 17 -





- 1 -


